*396OPINION.
Littleton :
Petitioners contend that under section 214 (a) (4) of the Revenue Act of 1921 providing for the deduction from gross income of “ losses sustained during the taxable year and not compensated by insurance or otherwise, if incurred in trade or business,” each one is entitled to deduct from gross income for the year in question one-half of the loss sustained, or $750.
In support of their contention petitioners take the position that under the laws of Washington one-half of the community income, even when all results from the labor of the husband, uoes to the wife *397as her earnings, and, therefore, that any duty which the wife discharges as a member of the community is “ trade or business ” within the meaning of the taxing statute. We are unable to agree with the petitioners in this respect.
Irrespective of the community property laws of the State of Washington, Mabel A. Kizer, who was, as the facts show, engaged only in attending to her household duties, was not carrying on a trade or business within the meaning of the taxing statute. The petitioners, constituting the marital community, are not, therefore, entitled to deduct the amounts in question, for to hold otherwise would permit the deduction of personal or living expenses, which are, as is well settled, not deductible in determining net income.
Reviewed by the Board.
Judgment will be entered for the respondent.